BAILES, Justice.
The defendant, Josephine Hill, was tried by a jury and convicted of the crime of manslaughter, La.R.S. 14:31, and sentenced to serve nine (9) years in the state penitentiary. During the proceedings she had perfected four bills of exceptions, but has only urged one bill on this appeal.
Defendant’s single bill of exceptions was taken to the trial court’s overruling of her motion to quash the bill of information. The motion to quash alleged a violation of the defendant’s constitutional rights by virtue of La.C.Cr.P. Art. 402 and Art. 7, Sec. 41 of the Louiisana Constitution of 1921.
Our holding in the case of State v. Enloe, La., 276 So.2d 283, decided this date, is dispositive of the issue raised by this bill of exceptions. For the reasons therein assigned, the conviction and sentence are affirmed.
BARHAM, J., dissents for reasons assigned in State v. Enloe, this date, La., 276 So.2d 283.
TATE, J., dissents for reasons assigned in State v. Enloe, rendered this date.